                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


SEA SALT, LLC,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )        2:18-cv-00413-JAW
                                                 )
MATTHEW R BELLEROSE, et al.,                     )
                                                 )
                Defendants                       )


                      MEMORANDUM OF DECISION ON
                 MOTION TO VACATE OR MODIFY ATTACHMENT

        In this removed action, Plaintiff Sea Salt LLC alleges that Defendants Matthew

Bellerose, his wife, Amanda Bellerose, and others, participated in a scheme to convert

Plaintiff’s property. The matter is before the Court on Defendant Amanda Bellerose’s

Motion to Vacate or Modify Attachment. 1 (ECF No. 6.)

        Through the motion, Amanda Bellerose seeks to dissolve, in part, the ex parte order

of attachment and trustee process issued by the state court. After consideration of the

parties’ arguments, I grant in part the motion.

                                          Background Facts

        As alleged by Plaintiff Sea Salt LLC, Matthew Bellerose, a part owner of Plaintiff,

conducted a fraudulent scheme through which he converted/embezzled a quantity of

1
  Amanda Bellerose filed the motion in state court on August 28, 2018. At that time, she was not a party to
the action, and included a request to intervene as part of the motion to vacate or modify the attachment. On
October 3, 2018, Plaintiff filed an amended complaint in which Plaintiff asserted additional claims,
including claims against Amanda Bellerose. Because Amanda Bellerose is now a party to the action, the
Court dismissed as moot the motion to intervene. (Order, ECF No. 7.)
Plaintiff’s inventory, with a commercial value in excess of $1 million. Based on affidavits

submitted by Plaintiff, the state court granted Plaintiff’s ex parte application for attachment

and attachment by trustee process, in the amount of $1,496,427. The Superior Court

entered the attachment against the property, real estate, bank accounts, cash, credit, or

bonds of Defendants Matthew R. Bellerose, Vincent J. Mastropasqua, and East End

Transport, LLC. (Ex Parte Order Approving Attachment and Attachment by Trustee

Process, ECF No. 1-4.) In an order dated September 10, 2018, the Superior Court dissolved

the order of attachment and trustee process to the extent it applied to Vincent J.

Mastropasqua.     (Order Dissolving Attachment and Trustee Process as to Defendant

Vincent J. Mastropasqua, ECF No. 5-29.)

       Through the ex parte motion, Plaintiff did not seek an attachment or an attachment

by trustee process (hereafter, collectively, “attachment”) on the property of Amanda

Bellerose or L. B., the daughter of Matthew and Amanda Bellerose. There presently is not

a motion before the Court for an attachment of their property.

       Amanda Bellerose and Matthew Bellerose have a joint bank account, identified as

account -5309 with Bank of America (the joint account). The balance on the account, prior

to attachment, was $119,700.00. Matthew Bellerose and his daughter, L. B., also have a

joint account with Bank of America. The balance on that account, prior to attachment, was

$2,514.53. Both of the accounts are encumbered by the order of attachment issued by the

state court.




                                              2
       Amanda Bellerose contends that most of, if not all, of the funds in the joint account

are her separate property. She also argues that Matthew Bellerose has no interest in the

funds in L.B.’s account.

                                         Discussion

       Pursuant to Federal Rule of Civil Procedure 64 and Local Rule 64, the Court applies

Maine law when presented with a motion for an order of attachment, or a motion to dissolve

an order of attachment. See Hilton Sea, Inc. v. DMR Yachts, Inc., 750 F. Supp. 35, 36 (D.

Me. 1990). A motion for attachment must be accompanied by an affidavit or affidavits

setting forth “specific facts sufficient to warrant the required findings and shall be upon the

affiant’s own knowledge, information or belief; and so far as upon information and belief,

shall state that the affiant believes this information to be true.” M. R. Civ. P. 4A(i), 4B(c).

A plaintiff must show that it is more likely than not that it will recover judgment, including

interest and costs, in an amount equal to or greater than the aggregate sum of the attachment

or trustee process plus any insurance, bond or other security, and any property or credits

attached by other writ of attachment or by trustee process shown by the defendant to be

available to satisfy the judgment. Me. R. Civ. P. 4A(c), 4B(c).

       When a defendant moves to dissolve or modify an ex parte order of attachment and

trustee process, “the plaintiff shall have the burden of justifying any finding in the ex parte

order that the moving party has challenged by affidavit.” M. R. Civ. P. 4A(h), 4B(j). Here,

Defendant Amanda Bellerose has challenged certain findings of the state court by means

of affidavit. Accordingly, the burden is upon Plaintiff to justify the continuance of the

attachment as to the property in question.

                                              3
       Plaintiff agrees that the order of attachment should not apply to the account in L.B.’s

name. Amanda Bellerose’s motion presents the question of whether the record supports

and whether the law permits a prejudgment attachment issued against the property of one

owner of joint property to encumber the other joint owner’s interest in the property.

       The issue appears to be one of first impression in Maine.       The Court, therefore,

must “endeavor to predict how [the state’s highest] court would likely decide the question.”

Butler v. Balolia, 736 F.3d 609, 612 – 13 (1st Cir. 2013). “[W]hen making such an

informed prophecy, ‘[a] federal court should consult the types of sources that the state’s

highest court would be apt to consult, including analogous opinions of that court, decisions

of lower courts in the state, precedents and trends in other jurisdictions, learned treatises,

and considerations of sound public policy.’” In re PHC, Inc. S’holder Litig., 894 F.3d 419,

428 (1st Cir. 2018) (quoting Butler, 736 F.3d at 613).

       Because the accounts at issue are held jointly, there exists a presumption that

Amanda Bellerose and L.B. have an undivided, one-half interest in the funds on deposit in

their respective accounts with the Bank of America. Bradford v. Dumond, 675 A.2d 957,

961 (Me. 1996) (citing Boulette v. Boulette, 627 A.2d 1017, 1018 (Me. 1993)). Indeed,

they may be able to establish that their interests exceed a one-half share based on their “net

contribution … to the sums on deposit.” 18-A M.R.S. § 6-103(a); Szelenyi v. Miller, 564

A.2d 768, 770 – 771 (Me. 1989). In addition, in Szelenyi, the Maine Law Court wrote: “As

a general rule the entire interest in real property held by joint tenants cannot be used to

satisfy the judgment creditor of one joint tenant. A lien created by a judgment attaches



                                              4
only to the interest of the debtor joint tenant.” 564 A.2d at 770 (citations and internal

quotation marks omitted).

       Plaintiff maintains that the reasoning of Szelenyi is inapplicable because Szelenyi

involved real property and not a joint bank account from which one joint owner could

withdraw the entire amount in the account. The fact that one owner of a joint bank account

could withdraw all the funds in the account without the knowledge or consent of the other

owner does not make the entire account available to satisfy a judgment against one of the

owners. The Law Court, therefore, is likely to apply the Szelenyi reasoning to joint bank

accounts. In addition, given the hardship that can accompany a prejudgment attachment,

which hardship the Law Court has repeatedly referenced, see e.g., Aim Leasing Corp. v.

Bar Harbor Airways, Inc., 499 A.2d 154, 156 (Me. 1985); Bowman v. Dussault, 425 A.2d

1325, 1329 (Me. 1981); Englebrecht v. Development Corp., 361 A.2d 908, 910 (Me. 1976),

the Law Court is unlikely to distinguish between a prejudgment attachment and a post-

judgment lien as Plaintiff argues. Such a conclusion is not only consistent with relevant

decisions of the Law Court, but is in accord with well-reasoned, persuasive authority from

other jurisdictions regarding the availability of one joint owner’s interest in an account to

satisfy the debt of the other joint owner. See, e.g., Barrup v. Barrup, 2014 VT 116, ¶ 23,

198 Vt. 25, 36, 111 A.3d 414, 422 (2014) (joining courts that hold “that only a debtor’s

pro rata share of a joint account is subject to garnishment by that debtor’s individual

creditors” (collecting cases)); Donatelli v. Fleet Nat. Bank, 692 A.2d 339, 340 (R.I. 1997);

see also, c.f., Bakwin v. Mardirosian, 6 N.E.3d 1078, 1088 (2014) (“A contract of deposit

is conclusive as between the bank and other parties to the account, but as between account

                                             5
holders or between account holders and other interested parties, the respective interests are

a question of fact.”).

        In short, Plaintiff is not entitled to an attachment of Amanda Bellerose’s interest in

the joint account. Although Ms. Bellerose contends that most of the funds in the account

are her funds, a review of the record and consideration of the information provided at the

hearing on Ms. Bellerose’s motion reveal a number of factual questions as to whether Ms.

Bellerose’s interest in the joint account exceeds one-half. Accordingly, the order of

attachment will be modified to reflect that the attachment does not apply to Ms. Bellerose’s

one-half interest in the account.2

                                               Conclusion

        Amanda Bellerose’s Motion to Vacate or Modify Attachment (ECF No. 6) is

granted in part. The attachment shall not apply to one-half of the value of the joint account.

Matthew Bellerose is not authorized to withdraw any funds from the account. The

attachment also shall not apply to the account in L.B.’s name.

                                                NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

        Dated this 29th day of October, 2018.




2
  The reference to Ms. Bellerose’s one-half interest in the account shall not be construed as a determination
that her interest is limited to one-half of the value of the account. On this record, without an evidentiary
hearing, I cannot determine whether her interest exceeds one-half the value of the account.

                                                     6
